Citation Nr: 1042321	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from July 
1974 to November 1974 and had an additional one year, 11 months, 
and 26 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

Any current right ankle disability is not etiologically related 
to a disease or injury during the Veteran's active service.


CONCLUSION OF LAW

The Veteran's residuals of a right ankle injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The Board observes that the Veteran was 
never provided notice of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, any questions as to the appropriate disability rating 
or effective date to be assigned have been rendered moot, and the 
absence of notice regarding these elements should not prevent a 
Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due to 
a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in May 2006 to 
determine the etiology of his residuals of a right ankle injury.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that he was doing field exercises during 
service when he twisted his right ankle severely.  The Veteran 
further claims that at that time he was treated for the twisted 
ankle.  Since his discharge in 1974, the Veteran alleges he has 
regularly experienced related ankle sprains and ultimately had to 
have surgery on his right ankle in 1978.  For these reasons, the 
Veteran believes his claim for service connection should be 
granted.

The Veteran's entrance and separation examination reports are 
silent as to any treatment, diagnoses or complaints of a right 
ankle injury.  Service treatment records indicate the Veteran was 
provided medical evaluations both at entrance to and separation 
from service, in April 1972 and November 1974, respectively.  In 
the entrance examination, the Veteran's lower extremities and 
feet were marked as normal with no defect.  At the April 1972 
entrance examination, the Veteran also reported no foot or ankle 
trouble on the report of medical history.  Overall, in the April 
1972 entrance examination, the only defect noted relates to the 
Veteran's pre-service shoulder injury from 1971 and the examiner 
ultimately found the Veteran was physically qualified for 
enlistment.  In the November 1974 separation examination, the 
Veteran's lower extremities and feet were still found to be 
normal.  Also in the report of medical history the Veteran 
reported that he was in good health with no foot or ankle 
trouble.  Here, although in the Veteran's March 2006 claim for 
service connection the Veteran alleged he received treatment for 
his twisted ankle during active duty, there is no corroborative 
evidence of this treatment in his service treatment records.  
There are no complaints of, or reference to, any right ankle 
injury or an in-service incident which caused a right ankle 
injury.  The record also contained a notation that as of November 
1974 the Veteran was physically qualified for separation.  

In short, the records are devoid of any complaints, diagnoses, or 
treatments consistent with an in-service incurrence of a right 
ankle injury.  The lack of findings of record of an in-service 
incurrence of a right ankle injury or treatment for an ankle 
injury weighs against the Veteran's assertion that he suffered 
this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

The first post-service indication of the Veteran's complaints of 
a right ankle condition is noted in private treatment records 
from February 1976.  The x-rays showed a small bony fragment 
projecting just below the medial malleolus region that was not 
previously noted on ankle films in 1969.  It was noted that the 
fragment had somewhat of a rounded shape and there did not appear 
to be any definite associated soft tissue swelling.  It was noted 
that this would "certainly suggest that this may be a small 
avulsion fracture that has occurred sometime in the interim since 
1969 but is not acute.  

The Veteran also provided a private treatment record from August 
1978 which reports that he sprained his ankle when he stepped on 
a cracked concrete floor.  The Veteran reported that his ankle 
has sprained easily since he injured it in-service, at which time 
he was "just walking."  The private treatment record stated 
that x-rays revealed calcifications.  The August 1978 private 
treatment record does not give an opinion as to whether the 
Veteran's ankle problems were etiologically related to the 
claimed in-service incident.

The next private treatment record is from September 14, 1978 when 
the Veteran slipped at work and twisted his ankle.  The Veteran 
was diagnosed with chronic lateral instability and given a short 
leg cast for his right ankle.  The September 19, 1978 private 
treatment record reported that the Veteran reported having 
lateral instability of the ankle which dated back 4 to 5 years 
earlier when he was in service.  It was noted he had sustained 
several sprains resulting in severe swelling but never sought 
medical attention for his condition until recently.  The Veteran 
underwent surgery (modified Elmsley reconstruction of the lateral 
ligaments of the right ankle).  He had minimal problems post-
operatively.

The Veteran was provided a VA examination in May 2006 to 
determine the etiology of his right ankle condition.  The Veteran 
reported that he suffered from frequent ankle sprains and had 
injured himself at work in approximately 1980, which resulted in 
surgery to correct his ankle instability.  The VA examiner noted 
that the Veteran's service treatment records were silent as to 
any complaints, diagnoses, or treatment of a right ankle injury.  
Ultimately the examiner diagnosed the Veteran as having residuals 
of a right ankle injury with a history of right ankle sprains.  
X-ray studies were noted as reflecting degenerative changes of 
the ankle mortise, and likely postoperative changes of the 
fibula.  The examiner stated that it was less likely than not 
that the Veteran's residuals of a right ankle injury were caused 
by an in-service event.  

In sum, the Board observes that there are no documented right 
ankle problems in service.  Rather, right ankle problems are 
first noted in 1976, well over one year after service separation.  
At this time, X-rays documented a small bony fragment in the 
medial malleolus area.  It was essentially noted that this injury 
occurred sometime between 1969 and 1976 as X-rays in 1969 did not 
note this condition.  The Board acknowledges that the Veteran 
served during this time period but must point out that the 
service treatment records reflect that his lower extremities were 
consistently within normal limits during active duty. 

After surgical treatment in 1978, there are no records reflecting 
complaints, diagnoses, or treatment for residuals of a right 
ankle injury for a period of 28 years.  More currently, the 
record reflects that the Veteran has been diagnosed as having 
residuals of a right ankle injury with early degenerative 
changes.  The length of time between the 1978 surgery and 
evidence of complaints of right ankle pain 28 years later weighs 
against a showing of continuity of symptomatology.  The Board 
may, and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is competent medical evidence discounting a link 
between the Veteran's current right ankle problems and service.  
Specifically, the VA examiner in May 2006 opined that it was less 
likely than not that the Veteran's residuals of a right ankle 
injury were caused by an inservice event.  The Board finds the 
examiner's opinion persuasive.  It is based on a thorough 
examination and a review of the claims folder to include the 
Veteran's service treatment records and provides a basis for 
finding against his claim. 

The Board acknowledges that the Veteran has indicated he 
sustained a right ankle injury in service, was treated for such 
during service, and has had right ankle problems since then.  
Unfortunately, the Board finds the Veteran's claims of being 
treated for right ankle problems during active duty not credible 
as they are inconsistent with his service treatment records which 
are entirely silent for any right ankle problems. 

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report (1) 
symptoms observable to a layperson, e.g., pain; (2) a diagnosis 
that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

The Board observes that there are post-service private treatment 
records that contain statements by the Veteran that he suffered a 
right ankle injury while in-service and he has had problems with 
his ankle ever since separation from service.  Notably, these 
records also reflect a self-reported history that he sustained 
numerous post-service injuries (characterized as sprains while 
walking) in 1978, after service. Ultimately, the private 
treatment records of the Veteran's self-reported history 
regarding the onset of right ankle problems, unenhanced by 
additional medical comment, do not constitute competent medical 
evidence merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995). In this case, there is 
no medical opinion which concludes that the Veteran's right ankle 
condition was, or is, in any way related to the claimed in-
service injury.

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that he has residuals of a 
right ankle injury as the result of service.  The threshold 
question is whether there is sufficient evidence to establish an 
etiological link between the Veteran's current right ankle 
condition and his periods of active service.  The Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  There is no competent, credible evidence or medical 
opinion in support of his claim that the residuals of his right 
ankle injury are the result of his active service.  In addition, 
the lack of complaints, diagnoses, or treatment of a right ankle 
injury for 28 years and the VA examiner's opinion weigh against 
the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for the residuals of a right 
knee injury is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of a right ankle 
injury is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


